 



EXHIBIT 10.7

Confidential Portions omitted and filed separately with the Securities and
Exchange
Commission. Bullet points denote omissions.



TO:   FLEXTRONICS INTERNATIONAL LIMITED



Re:   Asset Purchase Agreement (“APA”) and Amended and Restated Master Contract
Manufacturing Services Agreement (“MCMSA”) between Nortel Networks Limited (the
“Seller”) and Flextronics International Limited (the “Purchaser”) dated June 29,
2004



1.   In connection with the transactions contemplated in the APA and the MCMSA,
and in recognition of the period in respect of which the Transferred Employees
were employed as employees of the Seller or Designated Seller, and in connection
with an associated ICR commitment made by the Purchaser or Designated Purchaser,
the Seller or Designated Seller wishes to set out in this Letter the terms and
conditions of the parties’ agreement relating to certain post-closing Severance
Cost payments to be made by the Seller or Designated Seller.   2.   Any
capitalized term contained in this Letter which is not defined herein shall have
the meaning set out in the APA or the MCMSA, as the case may be. The following
terms shall have the following meanings:



    “Nortel Networks Systems Houses” means the Operations housed in the Calgary
Westwinds Facility, Monkstown Facility, Montreal BAN 1 Facility, Montreal BAN 3
Facility, Montreal BAN 3 Facility and Montreal OPTO 1 Facility.       “Severance
Costs” means:



  (i)   for Alberta and Ontario Transferring Employees, the statutory and common
law entitlements of an employee whose employment is terminated by the Purchaser
or Designated Purchaser, based on the factors recognized by the relevant
Government Entities including, without limitation, courts of competent
jurisdiction, and reasonable outplacement fees;     (ii)   for Quebec Non-Union
Transferring Employees, the entitlements under the Laws of the Province of
Quebec, of an employee whose employment is terminated by the Purchaser or
Designated Purchaser, based on the factors recognized by the relevant Government
Entities including, without limitation, courts of competent jurisdiction, and
reasonable outplacement fees;     (iii)   for Quebec Union Transferring
Employees, the entitlements under the relevant Collective Labour Agreement and
as provided under the Laws of the Province of Quebec of an employee whose
employment is terminated by the Purchaser or Designated Purchaser;     (iv)  
for UK Transferring Employees, means;



      (a)   pay in lieu of contractual notice (where such notice is not worked);
including employer’s National Insurance contribution, where applicable. For the
absence of doubt, a payment in lieu of contractual notice shall include a
payment in lieu

1



--------------------------------------------------------------------------------



 



      of employee benefits in accordance with the Seller’s or Designated
Seller’s current UK policy and practice.     (b)   any required statutory
redundancy payment     (c)   an additional payment calculated in accordance with
the attached Schedule A.     Such UK Severance Costs shall exclude, for the
avoidance of doubt, any amount claimed by or paid to a UK Transferring Employee
in respect of unfair dismissal, protective award or discrimination, or pursuant
to the fair employment legislation of Northern Ireland; and,     (d)  
reasonable outplacement fees.



  (v) for the U.S. Transferring Employees, [•] of the severance pay in
accordance with Purchaser’s obligations pursuant to Section D-9.9 of
Exhibit D-9, and reasonable outplacement fees.



    “Terminated”, “Terminates”, “Terminate” or “Termination” refers to a
cessation of employment of a Transferring Employee initiated by the Purchaser or
Designated Purchaser (including, but not limited to a termination by reason of
redundancy) and, without limiting the generality of the foregoing, includes a
layoff with no right of recall (applies only to Quebec Union Transferring
Employees), and temporary layoffs deemed to be a termination of employment under
applicable law.   3.   Subject to the conditions of this Letter, in the event
that: (1) within a period of [•] following the applicable Effective Date of the
applicable Close the Purchaser or Designated Purchaser Terminates the employment
of any Transferring Employee; and (2) as a direct result of said Termination,
the Purchaser or Designated Purchaser incurs a cost within a period of [•]
following the applicable Effective Date of the applicable Close, the Seller or
Designated Seller shall, in accordance with paragraph 5(e), reimburse the
Purchaser or Designated Purchaser for any Severance Costs it has actually
incurred.   4.   Seller or Designated Seller agrees that:



  (a)   prior to providing notice of termination or Terminating the employment
of any Transferring Employee, the Purchaser or Designated Purchaser shall
consult with Seller or Designated Seller regarding its plans as early as
practicable. It shall be a condition of any reimbursement, however, that such
consultation shall occur in no event later than twenty (20) Business Days prior
to the issuance of any notice of termination or redundancy or, in the UK, on or
about the date of commencement of the information and consultation process with
the relevant employee representatives, if earlier, in order to facilitate
discussion between the Seller or Designated Seller and the Purchaser or
Designated Purchaser regarding any potential alternatives to Termination of
employment and regarding strategies to reduce Severance Costs;     (b)   prior
to providing notice of Termination, or Terminating the employment of any
Transferring Employee, if reimbursement is to be claimed hereunder for resulting
costs, the Purchaser or Designated Purchaser shall have made commercially
reasonable efforts, consistent with its cost reduction objectives, to avoid the

2



--------------------------------------------------------------------------------



 



      Termination of Transferring Employees, including but not limited to the
termination of the employment or services of individuals, other than
Transferring Employees, that are employed at the same facility and providing the
same or substantially similar services at an equivalent level of performance, to
the extent permitted by applicable Law;     (c)   in consideration of any
payments it makes to Transferring Employees it has Terminated in excess of their
statutory termination entitlements, the Purchaser or Designated Purchaser shall
seek to obtain a general release from such Transferring Employee, including a
release of claims against the Seller and its Affiliates, and specifically in
relation to any UK Transferring Employee, a binding waiver of claims, in form(s)
mutually satisfactory to both the Purchaser and the Seller.



5.   Notwithstanding anything in the foregoing to the contrary:



  (a)   “Severance Costs” do not include any amount claimed by, or paid to a
Transferring Employee on account of his/her wrongful or unlawful treatment by
the Purchaser post-applicable Employment Transfer Date, including, without
limitation, unfair dismissal liability, discrimination or human rights
liability, extra-contractual or tort damages, Wallace-type damages (Canada only)
or legal fees and disbursements;     (b)   Notwithstanding subparagraph 5(f),
Seller has no obligation to pay any Severance Costs incurred by Purchaser
resulting from: (i) operational efficiencies realized by the Purchaser or
Designated Purchaser in former Nortel Networks System Houses that are unrelated
to the considerations described in Section 5(f), unless approved by Seller or
Designated Seller in its sole discretion; (ii) reductions in headcount due to
any change in general economic, business or financial market conditions, or a
decrease in the customer demand for the Seller’s or Designated Seller’s
products; (iii) any labour actions including, without limitation, work stoppages
or other industrial action to the extent such labour actions are unrelated to
measures taken for the achievement of ICR; (iv) war (whether declared or
undeclared), (v) revolution, riot, insurrection, public demonstration or other
civil commotion, (vi) acts of terrorism, sabotage, criminal damage or threat of
such acts, or (vii) nuclear explosion, radioactive or chemical contamination or
ionising radiation; and (viii) any other force majeure events. This subsection
5(b) shall not apply to (a) Severance Costs paid to Design Employees, or
(b) Severance Costs incurred as a result of any closure of the Monkstown
Facility.     (c)   Severance Costs do not include any costs incurred by the
Purchaser relating to: Brazil Transferring Employees; France Transferring
Employees; Design Employees (except as set out in attached Schedule B),
Logistics Employees, or Repair Employees as defined in Schedules 1.1(42),
1.1(128) and 1.1(190) respectively;     (d)   Purchaser shall invoice Seller
quarterly and furnish supporting evidence, satisfactory to the Seller, in
reasonable detail, of Severance Costs it has incurred in the course of
terminating Transferring Employees, and in respect of which reimbursement is
sought. Seller shall pay approved invoices within thirty-eight (38) days of
receipt provided, however, that Seller shall have the right, without notice or
other formality, to set-off and apply any obligation, present or future, owed by
Seller to Purchaser arising under or in connection with this Letter, against any
obligation,

3



--------------------------------------------------------------------------------



 



      present or future, owing by Purchaser to Seller under the APA with respect
to the Purchase Price, including amounts owed under the Promissory Notes.    
(e)   the maximum liability of the Seller for Severance Costs pursuant to this
Letter (other than pursuant to Schedule B) shall not exceed [•] (U.S.) in the
aggregate (“Severance Cost Cap”), and, provided that, up to a maximum percentage
of the Severance Cost Cap as set forth below shall become available to the
Purchaser following the Closing of each of the following tranches,:



  (i)   Montreal BAN 1 Facility, Montreal BAN 3 Facility, and Montreal OPTO 1
Facility — [•]



  (ii)   Calgary Westwinds Facility — [•]     (iii)   Monkstown Facility — [•]



      In the event that the tranches are other than as set out above, the Seller
and the Purchaser shall mutually agree on an appropriate change to the above
apportionment of availability of the amounts that comprise the Severance Cost
Cap.     (f)   the maximum number of Transferring Employees whose Termination
may trigger an obligation by Seller or Designated Seller to pay Severance Costs
pursuant to this Letter is [•]. With respect to that number: (i) up to [•] may
be Alberta and Ontario Transferring Employees, Quebec Union Transferring
Employees, Quebec Non-Union Transferring Employees or U.K. Transferring
Employees related to the implementation of the Transition Implementation Plan;
(ii) up to [•] may be Alberta and Ontario Transferring Employees, Quebec Union
Transferring Employees or Quebec Non-Union Transferring Employees or U.K.
Transferring Employees related to the implementation of other Authorized Plans;
and (iii) up to [•] may be U.K. Transferring Employees whose employment has been
Terminated as a result of any subsequent decision by Purchaser to close the
Monkstown Facility. The [•] may include both direct manufacturing employees or
indirect employees. None of the [•] will be Design Employees. Severance Costs
with respect to Design Employees are set out in Schedule B. An “Authorized Plan”
means a plan, other than the Transition Implementation Plan, that has a positive
business case for the achievement of ICR to the commercially reasonable
satisfaction of the Seller.



  (g)   [•]



6.   Purchaser or Designated Purchaser shall not, within a period of twelve
(12) months from the relevant Termination date, whether directly or indirectly,
re-hire as an employee, or otherwise engage the services (including, without
limitation, as a consultant or independent contractor) any Transferring Employee
whose employment Purchaser or Designated Purchaser has Terminated and in respect
of whom reimbursement has been sought by Purchaser or Designated Purchaser
pursuant to this Letter, unless (a) Seller gives its express consent, or (b)
Purchaser or Designated Purchaser shall repay Seller for any amount that Seller
reimbursed Purchaser or Designated Purchaser as Severance Costs with respect to
such Transferring Employee in accordance with this Letter.

4



--------------------------------------------------------------------------------



 



7.   In the event that the APA and MCMSA are terminated in accordance with their
terms prior to the first Closing under the APA, this Letter shall also terminate
and will have no further force and effect.   8.   Limitations on Losses. Under
no circumstance shall either party be liable to the other Party under this
Letter for punitive damages or indirect, special or incidental damages, or
damage to reputation, arising out of or in connection with any breach or alleged
breach of any of the terms herein, including damages alleged as a result of
tortious conduct.   9.   Governing Law; Submission to Jurisdiction. This Letter
is made under the laws of the Province of Alberta and the Federal Laws of Canada
applicable therein and shall for all purposes be construed in accordance with
and governed by the laws of the Province of Alberta and the Federal Laws of
Canada applicable therein (excluding the laws applicable to conflicts of law).
The parties hereto agree that all disputes and claims, whether for damages,
specific performance, injunction or otherwise, both at law and equity, arising
out of or in any connection with this letter shall be brought in the Courts of
the Province of Alberta located in the City of Calgary and hereby attorns to the
exclusive jurisdiction of such court and service of process in any such suit
being made upon such person by mail at the address specified in herein. Each
Party hereby waives any objection that it may now or hereafter have to the venue
of any such suit or any such court or that such suit is brought in an
inconvenient court.   10.   Waiver of Jury Trial; Limitation on Damages. Each
Party hereto hereby waives its right to a jury trial with respect to any action
or claim arising out of any dispute in connection with this Letter or any rights
or obligations hereunder or the performance of such rights and obligations.
Except as prohibited by law, each of the Party hereto hereby waives any right it
may have pursuant to this Letter to claim or recover in any litigation referred
to in the preceding sentence any special, exemplary, punitive or consequential
damages or any damages that are in excess of one times the losses incurred.  
11.   Notices and correspondence relating to this Letter shall be addressed as
follows:



  To:   Nortel Networks Limited 3500
Carling Avenue
Nepean, Ontario Canada K2H 8E9
Attention: Vice-President, Supply Management
Fax: 613-763-8946

with required copies to:



      Nortel Networks Limited
8600 Dixie Road, Suite 100
Brampton, Ontario Canada L6T 5P6
Attention: Secretary
Fax: (905) 863-8386

  and:     Nortel Networks Inc.
220 Athens Way, Suite 300
Nashville, Tennessee USA 37228-1397
Attention: Law Department
Fax: (615) 432-4067

5



--------------------------------------------------------------------------------



 



  To:   Flextronics International Limited         Attention:

[REMAINDER OF PAGE INTENTIONALLY BLANK]

6



--------------------------------------------------------------------------------



 



DATED: June 29, 2004.

            NORTEL NETWORKS LIMITED       By:   /s/ CHAHRAM BOLOURI        
Name:   Chahram Bolouri         Title:   President, Global Operations     

                  By:           Name:           Title:        

AGREED TO: June 29, 2004.

FLEXTRONICS INTERNATIONAL LTD.,
Acting through its Hong Kong branch

            By:   /s/ MANNY MARIMUTHU             Name:   Manny Marimuthu      
    Title:   Authorized Signatory     

FLEXTRONICS TELECOM SYSTEMS, LTD.

            By:   /s/ MANNY MARIMUTHU             Name:   Manny Marimuthu      
    Title:   Authorized Signatory     

[Signature page to Severance Side Letter]





--------------------------------------------------------------------------------



 



SCHEDULE A



(i)   In respect of those applicable UK Transferring Employees governed by the
Manufacturing Operations Collective Bargaining Redundancy Agreement between
Standard Telephones and Cables (Northern Ireland) Limited and the Amalgamated
Union of Engineering Workers and others dated 1st February 1985 (the “Operations
Redundancy Agreement”) such additional severance costs as are required to be
paid (for the absence of doubt, in addition to those severance costs payable
pursuant to clause 2 (iv)(a) and (b) of this Side Letter) in accordance with
that Operations Redundancy Agreement.   (ii)   In respect of those applicable UK
Transferring Employees governed by the Test Technicians Collective Bargaining
Redundancy Agreement between Nortel Networks UK Limited and Amicus dated 9th
July 2002 (the “Technicians Redundancy Agreement”) such additional severance
costs as are required to be paid (for the absence of doubt, in addition to those
severance costs payable pursuant to clause 2 (iv)(a) and (b) of this Side
Letter) in accordance with that Technicians Redundancy Agreement.   (iii)   In
respect of all other applicable UK Transferring Employees additional severance
costs in accordance with the calculation set out below;



  • (i)   1/2 weeks Pay per year of completed service.       PLUS   • (ii)   for
employees under 45 years of age, 1 weeks Pay per year of completed service to a
maximum 12 weeks Pay.   • (iii)   for employees over 45 years of age, 1.5 weeks
pay per year of completed service to a maximum of 18 weeks Pay.



(iv)   such additional ex gratia amounts as the Seller and Purchaser shall
mutually agree are applicable to certain UK Transferring Employees between fifty
(50) and sixty (60) years of age.

Where “Pay” is defined as the applicable UK Transferring Employee’s contractual
pay.

8



--------------------------------------------------------------------------------



 



SCHEDULE B

DESIGN EMPLOYEES

Seller will pay Severance Costs incurred by Purchaser relating to the
Termination of employment of Design Employees subject to the following:



1.   Notwithstanding Section 4 of the Letter, Seller has no obligation to pay
Severance Costs relating to Design Employees unless the Termination is as a
result of a decrease in workload, caused by a reduction in services required by
the Seller and its Affiliates, to a level below that which existed at the
applicable Employment Transfer Date;   2.   [•]; and   3.   Seller will
reimburse the Purchaser, or Designated Purchaser as the case may be: (i[•]
percent of the Severance Costs it may incur in [•] period following the first
Closing Date; and [•] percent of the Severance Costs it may incur in the period
that is between [•]   4.   following the first Closing Date.

4.      The following other provisions of the Letter shall apply to Design
Employees mutatis mutandis: Sections 1 through 3, 4(a), Section 4(c),
Section 5(a), Section 5(d) and Sections 6 through 11.

9